Citation Nr: 0110832	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  97-23 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to VA reimbursement of medical expenses 
incurred as an inpatient at a private hospital in April 1997. 

2.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for a prostate disability claimed to be 
a residual of a transurethral resection of the prostate 
performed in February 1997, at a Department of Veterans 
Affairs (VA) Medical Center.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from July 1951 to 
November 1951.  

The appeal for reimbursement of medical expenses arose from a 
June 1997 decision to deny that benefit.  The veteran 
submitted a notice of disagreement with that decision later 
that month, and after a statement of the case was issued, he 
perfected this appeal in August 1997, upon the receipt at the 
RO of a VA Form 9 (Appeal to Board of Veterans' Appeals).  

The appeal regarding benefits under the provisions of 
38 U.S.C.A. § 1151 arose from a November 1998 rating action.  
The veteran expressed his disagreement with that decision in 
November 1998, and in January 1999, a statement of the case 
was issued.  In July 1999, the veteran perfected this appeal.  

In September 2000, the veteran appeared at a hearing 
conducted by the undersigned at the regional office, (RO).  
Thereafter, a transcript of that hearing was associated with 
the claims file, and in due course the matter was transferred 
to the Board of Veterans' Appeals (Board) in Washington, DC.  

In addition to the foregoing, it appears that in a June 1997 
statement from the veteran, he requested a waiver of recovery 
of an overpayment of pension benefits.  It does not appear, 
however, that any action has been taken on this request.  
Since this matter is not inextricably intertwined with the 
issues that are on appeal, it is not the proper subject of a 
decision by the Board at this time.  Nevertheless, it is 
being referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for decisions on the issue 
concerning reimbursement of medical expenses has been 
obtained.  

2.  The veteran was treated at a private hospital in April 
1997.  

3.  The veteran is not service connected for any disability. 


CONCLUSION OF LAW

The criteria for reimbursement of medical expenses incurred 
as an inpatient at a private hospital in April 1997 are not 
met.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable law, to be entitled to reimbursement for 
medical expenses incurred without prior authorization from 
VA; the veteran must meet all of the following criteria, and 
establish that treatment was either (1) for an adjudicated 
service-connected disability, or (2) for a non-service-
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability where there exists a total disability 
permanent in nature resulting from a service-connected 
disability; and that a medical emergency existed of such 
nature that delay would have been hazardous to life or 
health; and that no VA or other Federal facilities were 
feasibly available, and an attempt to use them beforehand, or 
to obtain prior VA authorization for the services required, 
would not have been reasonable, sound, wise, or practicable, 
or that treatment had been or would have been refused.  
Reimbursement may be also made for any illness, injury or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program under 38 U.S.C. ch. 
31 and who is medically determined to be in need of hospital 
care or medical services for any of the reasons enumerated in 
§ 17.47(j).  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 
17.120 (2000).

In this case, the record shows that the veteran is not 
service connected for any disability, and he is not 
participating in a rehabilitation program under 38 U.S.C. 
Chapter 31.  Although the veteran apparently presented 
himself to a private hospital after he received treatment 
that he considered to be unsatisfactory at a VA medical 
facility, since he is not service connected for any 
disability, he fails to satisfy a fundamental requirement for 
entitlement to the benefit he seeks.  The fact that he 
veteran may have been unsatisfied with treatment he received 
at a VA hospital prior to seeking care at a private hospital, 
does not change the requirements for reimbursement as set 
forth above.  Accordingly, there is no basis under the law to 
award the veteran the benefit he seeks in this regard, and 
his appeal must fail.  

In reaching this decision, the Board is mindful of the 
provisions of the recently enacted Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
regarding the duty to assist claimants, and the duty to 
provide notice of what evidence would be needed to 
substantiate the claim.  In this regard, however, the veteran 
fails to meet a fundamental requirement necessary to 
establish entitlement to the benefit he seeks, i.e., that he 
have a service connected disability.  As such, no amount of 
additional evidentiary development would overcome this 
shortcoming.  Moreover, the veteran was advised in the July 
1997 statement of the case as to what was necessary to 
establish entitlement to the benefit he seeks.  Under these 
circumstances, the Board finds that the requirements of the 
Veterans Claims Assistance Act of 2000, have been satisfied, 
and that a remand of this matter to the RO for their 
consideration of the implications of that new law to this 
case is not warranted.  

ORDER

Entitlement to VA reimbursement of medical expenses incurred 
as an inpatient at a private hospital in April 1997, is 
denied.  


REMAND

Regarding the veteran's claim for benefits under the 
provisions of 38 U.S.C.A. § 1151, the record reflects that in 
the early part of 1997, the veteran was receiving treatment 
for benign prostatic hypertrophy at a VA medical facility.  
The veteran's complaints, however, were apparently not 
responding to medication, and in February 1997, he underwent 
a transurethral resection of the prostate.  The following 
month, the veteran was seen at the same VA facility for 
complaints of persistent hematuria, and in April 1997, he 
apparently presented himself at a private hospital, Illinois 
Masonic Medical Center.  There, he evidently underwent 
another transurethral resection of the prostate, at which 
time "infiltrating prostatic carcinoma, Gleason's 2+3=5," 
was discovered.  

Following the sequence of events described above, the veteran 
sought to establish entitlement to benefits under 38 U.S.C.A. 
§ 1151.  With respect to the veteran's contentions regarding 
this claim, it must be observed that these have not been 
clearly articulated.  At the September 2000 hearing, the 
veteran appeared to be more concerned about what the 
potential consequences might have been had the presence of 
the cancer never been detected, rather than taking the 
opportunity to describe any additional impairment he believes 
was actually caused by the failure to detect the cancer 
sooner.  Nevertheless, in the context of this claim, it is 
presumed that he contends that the failure by the VA to 
detect the presence of prostate cancer during the February 
1997 surgery caused the cancer to become worse than it 
otherwise would have become.  This, he presumably argues, in 
turn required more aggressive treatment than it otherwise 
would have required, which left the veteran with greater 
residual impairment than he would have had if the cancer was 
discovered and treated sooner. 

Applicable criteria provide that if a veteran suffers an 
injury or an aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  See 38 U.S.C.A. § 1151, 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a).  

The regulations further provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1999).  

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 2000); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 which were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and by the regulations 
currently published in the Code of Federal Regulations.  On 
the other hand, those claims for benefits under section 1151 
filed on or after October 1, 1997, are governed by the 
current version of the statute, and by the existing 
regulations, to the extent that they do not conflict with the 
statute.

In this case, the veteran filed his claim for benefits under 
section 1151 in July 1997.  Therefore, under the statute and 
the opinion of the General Counsel cited above, the veteran's 
claim must be adjudicated under the version of section 1151 
extant before the enactment of the statutory amendment, i.e., 
neither VA fault nor an event not reasonably foreseeable is 
required for his claim to be granted.  

Before undertaking any consideration of the veteran's claim 
pursuant to the foregoing law, however, consideration must 
also be given to a more recently enacted law, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which was signed into law by the 
President in November 2000, and briefly mentioned in the 
decision above.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Fulfilling the duty to assist and notification requirements 
of the VCAA is primarily a function of the RO in the first 
instance.  Nevertheless, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA.  In particular, the Board notes that 
the evidence used by the RO to determine the veteran's 
entitlement to the benefits at issue primarily consisted of 
VA medical records dating from 1997 to 2000, a February 1999 
letter from a private physician who treated the veteran for 
prostate cancer, and partial records of the veteran's 
treatment at Illinois Masonic Medical Center in April 1997.  
Although obviously pertinent to the issue on appeal, it is 
observed that these records were apparently submitted in 
their entirety by the veteran, rather than obtained by the RO 
directly from either the VA medical facility or private care 
providers in question.  In view of that, it is not possible 
to determine whether all the relevant VA records have been 
associated with the claims file, and with respect to the 
veteran's private treatment, it appears certain that not all 
of these relevant records were obtained.  Because of this, it 
will be necessary to return the case to the RO, so that a 
complete set of the veteran's treatment records for the 
pertinent period of time can be obtained.  

Furthermore, given the provisions of the VCAA, and the 
particular facts of this case, the Board believes the 
veteran's records should be provided to a physician 
knowledgeable in the treatment of prostate cancer so that a 
review of the medical evidence may be undertaken and an 
opinion rendered with respect to whether VA medical providers 
should have diagnosed the veteran's prostate cancer sooner, 
and if so, whether any additional impairment may be 
considered to have arisen from the failure to do so. 

Although the delay occasioned by this Remand is regrettable, 
under the circumstances described above, this case is being 
returned to the RO for the following:  

1.  The RO should contact the veteran in writing 
and ask him to verify the places at which he 
received treatment for his prostate between April 
1996 and the present.  After obtaining any 
necessary authorization, the RO should then attempt 
to obtain and associate with the claims file the 
records of the treatment the veteran identifies.  
In particular, the RO should attempt to obtain 
copies of treatment records relating to the veteran 
from Michael J. Young, MD, 2800 N. Sheridan Road, 
Suite 302, Chicago, IL 60657, and from the Illinois 
Masonic Medical Center in April 1997.  Regardless 
of any response from the veteran, the RO should 
obtain copies of the records of the veteran's 
treatment at the Westside, VA Medical Center from 
February 1996 to the present.  

2.  After the preceding development has been 
accomplished, the veteran's claims file should be 
forwarded to a physician knowledgeable in the 
treatment of prostate cancer.  This physician 
should be asked to review the veteran's claims 
file, and render an opinion which addresses whether 
it would have been reasonable to have detected the 
presence of prostate cancer at the time of the 
veteran's  February 1997 VA transurethral resection 
of the prostate.  If that is the case, this 
physician should then address whether the treatment 
the veteran underwent for his prostate cancer left 
him with greater residual impairment than he would 
have had if the cancer was detected in February 
1997, and he underwent immediate treatment for it.  
If it is deemed necessary to examine the veteran in 
order to answer any question posed, that should be 
arranged.  In any event, a complete rationale must 
be provided for any opinion expressed.  

3.  The RO must also ensure that all notification 
and development actions required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 
have been fully carried out.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures contained 
in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and satisfied.  For 
further guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to any pertinent guidance that is provided by 
the Department, including, General Counsel 
precedent opinions, as well as any binding and 
pertinent court decisions that are subsequently 
issued.  

4.  Next, the RO should review the evidence of 
record, and enter its determination regarding the 
veteran's claim for benefits under the provisions 
of 38 U.S.C.A. § 1151.  If the decision remains 
adverse to the veteran, he and his representative 
should be provided a supplemental statement of the 
case which must contain notice of all relevant 
actions taken on the claim for benefits, and 
include a summary of the evidence and applicable 
law and regulations considered pertinent to the 
issue on appeal.  After a reasonable period of time 
in which to respond has been provided, the case 
should be returned to the Board for further review. 

Although no further action by the veteran is required until 
he is otherwise informed, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

